Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claim 1 being independent.

Claim Objections
Claim 1 is objected to because of the following informalities:
	In claim 1, line 5, it appears that “on an” should be changed to --on--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 recites the limitation "the respective model output variable" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding lines 9-10 of claim 1, it is not understood how the computer system can perform the step of calculating and visually forecasting “in response to the process change exploration data store and the received first implementation schedule.”  Stated differently, as the “process change exploration data store” and the “first implementation schedule” are static items, the Examiner is thus unclear what the triggering event is for the computer system to perform the step of calculating and visually forecasting.  For instance, does the mere existence of the “process change exploration data store” and the “first implementation schedule” trigger the computer system to perform the step of calculating and visually forecasting?  Or, is it receipt of the “process change exploration data store” and the “received first implementation schedule” that triggers the computer system to perform the step of calculating and visually forecasting? 
	Still further, claims 1-4, 8, 13-17, and 20 all recite “a computer system” (or “a computer” in the case of claim 16).  It is unclear if these “computer systems” are the same or different computer systems.
Claim 14 recites the limitation "the presentation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As it appears claim 14 should depend from claim 13, the Examiner will assume this is so for purposes of examination.
Regarding claim 16, lines 5-7 appear to recite the step of presenting a comparison of i) the performance forecast (of the subject output variable from claim 1) and ii) an estimated value of the actual total cost of episodes of healthcare interaction of the predefined type.  Notwithstanding that an “estimated value” of the “actual total cost” appears, respectfully, nonsensical (how could there be and/or why would there be an estimate of the actual value if the actual value is already known), but it would appear that the “performance forecast” and the “estimated value” are referring to the same item, i.e., an estimate/prediction/guess of what the subject output variable may or will be.  Furthermore, regarding lines 7-9, it is unclear how the “estimated value” would be calculated in dependence on the “actual values of the first output variable.”  In other words, if the actual values are already known, then how/why would an estimate of such actual value be determined from the actual value itself?  
In view of the foregoing, the Examiner will attempt to interpret the claims on the merits as best understood.
The remaining claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
As claims 1-20 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method for healthcare process improvement, comprising: 
providing, accessibly to a computer system, a process change exploration data store which includes a database identifying, for each of a plurality of model output variables of episodes of healthcare interaction of a predefined type, coefficients for a model predicting the effect that each of a plurality of predefined input process variables has on an the respective model output variable; 
a computer system receiving from a user a first implementation schedule for a first one of the input process variables, the implementation schedule indicating target values for the first input process variable at each of a plurality of times during a performance period; and 
a computer system, in response to the process change exploration data store and the received first implementation schedule, calculating and visually forecasting on a graphical user interface forecast performance over time during the performance period of a subject output variable, the subject output variable being a member of the group consisting of a first one of the model output variables and an aggregation of at least a subset of the model output variables.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because providing a data store identifying coefficients predicting the effect that input variables have on output variables, receiving a schedule of target values for the input variables, and calculating and forecasting forecast performance of a subject output variable during a performance period for purposes of healthcare process improvement are evaluations/judgments/analyses that can be performed in the human mind and the currently claimed high level of generality.  Furthermore, such limitations constitute (b) “mathematical concepts” because they represent mathematical calculations (using the data store of coefficients to calculate forecast performance of the subject output variable over time).  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 9, 17, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 9, this claim specifies use of first and second “function forms” to predict the effect that input process variables have on first and second output variables and thus relates to mathematical equations (“mathematical concepts”).
-In relation to claim 17, this claim calls for updating the model coefficients and thus relates to mathematical equations (“mathematical concepts”) and analyses that can be performed in the human mind (“mental processes”).
-In relation to claim 20, this claim calls for determining statistics about historical input process variable values and thus relates to mathematical equations (“mathematical concepts”) and analyses that can be performed in the human mind (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A method for healthcare process improvement, comprising: 
providing, accessibly to a computer system, a process change exploration data store which includes a database identifying, for each of a plurality of model output variables of episodes of healthcare interaction of a predefined type, coefficients for a model predicting the effect that each of a plurality of predefined input process variables has on an the respective model output variable; 
a computer system receiving from a user a first implementation schedule for a first one of the input process variables, the implementation schedule indicating target values for the first input process variable at each of a plurality of times during a performance period; and 
a computer system, in response to the process change exploration data store and the received first implementation schedule, calculating and visually forecasting on a graphical user interface forecast performance over time during the performance period of a subject output variable, the subject output variable being a member of the group consisting of a first one of the model output variables and an aggregation of at least a subset of the model output variables.
For the following reasons, the Examiner submits that the above-identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the episodes of healthcare interaction of a predefined type and the subject output variable being a member of the group consisting of a first one of the model output variables and an aggregation of at least a subset of the model output variable, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations of the computer systems, database, and graphical user interface, the Examiner submits that these limitations amount to merely using computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-4 and 14: These claims specify receiving various different types of implementation schedules from a user whereby the computer system provides the visual performance forecast based on such schedules and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 5-7: These claims recite specific types of subject output variables and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 8: This claim recites that the data store is developed based on historical clinical and financial episode data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use because without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 10: This claim calls for causing a physical healthcare process change to occur during an implementation period and thus amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Claims 11 and 21: These claims recite that the responsible party is a hospital and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use because without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 12: This claim calls for determining actual values of the first input process variable during the implementation period which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).
Claims 13 and 15: These claims call for presenting on a GUI plots of actual/target values of the input/output variables and therefore amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 16: This claim calls for determining actual values of the first input process variable during the implementation period which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).  This claim also calls for presenting on a GUI a comparison of performance forecast to an estimated value of an actual cost and therefore amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 17: This claim calls for presenting on a GUI an updated visual forecast and therefore amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 18-19: These claims recite that the visually forecasting includes visually depicting values over time and therefore amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 20: This claim calls for presenting on a GUI statistics and therefore amounts to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B: 
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the computer systems, database, and graphical user interface, the Examiner submits that these limitations amount to merely using computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of calling for determining actual values of the variables which the Examiner submits merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network and/or retrieving information from memory.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092641 to Delaney et al. (“Delaney”) in view of U.S. Patent App. Pub. No. 2017/0076207 to Chipley et al. (“Chipley”):
Regarding claim 1, Delaney discloses a method (Figure 29) for healthcare process improvement, comprising: 
providing, accessibly to a computer system (server 102 in Figure 28), a process change exploration data store which includes a database (Figure 28 and [0205] illustrate/describe an admissions modeling component 2804 that maintains a plurality of admissions models; the admissions modeling component 2804 and models are a “data store” and thus include some sort of database for maintaining the plurality of admissions models) identifying, for each of a plurality of model output variables ([0205]-[0208] describe various “model output variables” such as length of stay (LOS), predicted cost, etc.) of episodes of healthcare interaction of a predefined type ([0049] discusses how the analysis is conducted based on various filtering criteria such as patients having same or similar diagnoses/surgical procedures performed; such filtering criteria are considered episodes of healthcare interaction of a predefined type), coefficients for a model predicting the effect that each of a plurality of predefined input process variables has on an the respective model output variable ([0209]-[0210] describe coefficients that reflect the impact (“[predict] the effect) that various patient parameters (“plurality of predefined input process variables”) have on a metric being evaluated (on the “model output variables” such as LOS, total costs, etc. as discussed above); the patient parameters (“plurality of predefined input process variables”) may include demographics, medical history, etc. (see [0205]-[0211])); 
a computer system (server 102 and/or another set of computer-readable instructions as discussed at [0255]) receiving from a user a first implementation schedule for a first one of the input process variables ([0214] notes how admissions prediction component 2806 receives input identifying a set of values for the patient parameters (input process variables), where the set of values is considered a “first implementation schedule” as a “set” is a “list” of values); also user interface 300 in Figure 30 allows for receipt of input process variables ([0225]), the implementation schedule indicating target values for the first input process variable (the set of values described in [0214] are considered “target values” for the patient parameters/input process variables)… during a performance period (the “target values” in [0214] are necessarily during some “performance period”); and
a computer system (server 102 and/or another set of computer-readable instructions as discussed at [0255]), in response to the process change exploration data store and the received first implementation schedule, calculating and visually forecasting on a graphical user interface forecast performance over time during the performance period of a subject output variable ([0214] discusses how admissions prediction component 2806 uses the one or more of the models to determine one or more of the output variables (e.g., LOS, cost, etc.) based on the received set of patient parameters, as the patient parameters/input process variables were received in a “first implementation schedule” associated with a “performance period” as discussed above, then the forecasted performance of the subject output variable is then also necessarily forecasted during the “performance period”; [0224] notes that the healthcare management server 102 can cause the presentation of visualizations on user interfaces in Figures 30-32; Figure 31 and [0226] describe/illustrate one visualization showing expected (forecasted) LOS and encounter cost per day (over time)), the subject output variable being a member of the group consisting of a first one of the model output variables (the “subject output variable” in the visually forecasted forecast performance is a first one of the model output variables (e.g., LOS, total cost, etc.); see [0214] [0224], [0226]) and an aggregation of at least a subset of the model output variables ([0216] discusses how an admittance score reflecting the cumulative (aggregate) output values of LOS, cost, etc. can be determined; also, [0080] discusses how output variables can be aggregated to provide an indication of total improvement opportunity for a population).
However, Delaney appears to be silent regarding the “implementation schedule” indicating the target values for the first input process variable at each of a plurality of times during the performance period.
Nevertheless, Chipley teaches that it was known in the art of modeling the effect of input variables on output variables to receive from a user a first implementation schedule for one or more input process variables (Figures 22A-22B and [0167]), the first implementation schedule indicating target values for the one or more input process variables at each of a plurality of times during a performance period (section 2204 of Figure 22A-22B illustrates target values for “Input Variable 1,” “Input Variable 2,” etc. at each of a plurality of times during a performance period (as illustrated, months during one or more years).  Chipley also teaches calculating and visually forecasting forecast performance over time during the performance period of subject output variables (forecast performance of scenarios 2206, 2208 (output variables) over time to the right of line 2212 in Figure 22B) in response to receipt of the implementation schedule.  Chipley also provides an example scenario whereby a price variable (input variable) is reduced by 10% per week for three weeks to examine the effect on regional profits (output variable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received from the user the first implementation schedule for a first one of the input process variables, where the implementation schedule indicates target values for the first input process variable at each of a plurality of times during a performance period in the system of Delaney as taught by Chipley to allow users to readily observe how changes to one or more of the input variables over time affect one or more of the output variables and thereby make better planning decisions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Delaney/Chipley combination discloses the method of claim 1, further including receiving from the user a modified implementation schedule for the first input process variable (Chipley - Figure 18 and [0163] illustrate/describe adjusting an input process variable which would create a “modified implementation schedule”); and 
a computer system (Delaney - server 102 and/or another set of computer-readable instructions as discussed at [0255]) visually forecasting on the graphical user interface performance of the subject output variable over time during the performance period, in response to the process change exploration data store and the modified implementation schedule (Delaney discloses visually forecasting performance of the output variable over time in response to the data store as discussed in relation to claim 1, and then Delaney discloses visually forecasting the performance in response to the modified implementation schedule during the performance period as modified by Chipley; as discussed above, it would have been obvious to modify the method of Delaney in view of the teachings of Chipley to allow users to make better planning decisions regarding company resources and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 3, the Delaney/Chipley combination discloses the method of claim 1, further including receiving from the user a second implementation schedule for a second one of the input process variables (Chipley - Figures 22A-22B a second implementation schedule indicating target values for a second input process variable (“Input Variable 2”) at each of a plurality of times during a performance period; and 
a computer system (Delaney - server 102 and/or another set of computer-readable instructions as discussed at [0255]) visually forecasting on the graphical user interface performance of the subject output variable over time during the performance period, in response to the process change exploration data store and both the first and second implementation schedules (Delaney discloses visually forecasting performance of the output variable over time in response to the data store as discussed in relation to claim 1, and then discloses visually forecasting the performance in response to the first and second implementation schedules during the performance period as modified by Chipley; as discussed above, it would have been obvious to modify the method of Delaney in view of the teachings of Chipley to allow users to make better planning decisions regarding company resources and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 4, the Delaney/Chipley combination discloses the method of claim 1, further including a computer system visually forecasting on the graphical user interface performance of both the first model output variable (Delaney - scenario 2206 in Figure 22A) and a second one of the model output variables (Delaney - scenario 2208 in Figure 22B) over time during the performance period.

Regarding claim 5, the Delaney/Chipley combination discloses the method of claim 1, further including wherein the subject output variable is the first model output variable (Delaney - the “subject output variable” in the visually forecasted forecast performance is a first one of the model output variables (e.g., LOS, total cost, etc.); see [0214] [0224], [0226]).

Regarding claim 6, the Delaney/Chipley combination discloses the method of claim 1, further including wherein the subject output variable is the aggregation of model output variables (Delaney - [0216] discusses how an admittance score reflecting the cumulative (aggregate) output values of LOS, cost, etc. can be determined; to the extent Delaney is silent regarding the cumulative admittance score being visually forecasted on the user interface, Delaney already discloses visually forecasting one or more individual ones of the output variables such as the LOS prediction in Figure 32 as discussed previously; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated and visually forecasted forecast performance of the aggregation of the model output variables to allow users to readily perceive a single output performance metrics that is representative of a plurality (aggregation) of individual output variables thereby leading to reduced analysis time decisions and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 7, the Delaney/Chipley combination discloses the method of claim 6, further including wherein the aggregation of model output variables is a total cost of episodes of healthcare interaction of the predefined type (Delaney - [0046] and [0049] discuss how the server 102 can use the model to determine cost of care delivery (aggregated total cost of episodes) for various types of patient groups having similar diagnoses, procedures, etc. (healthcare interaction of the predefined type); furthermore, the cost of care delivery for the episodes of healthcare interaction of the predefined type would be visualized per Figures 31-32 as discussed previously).

Regarding claim 8, the Delaney/Chipley combination discloses the method of claim 1, further including wherein providing a process change exploration data store comprises a computer system developing the process change exploration data store in dependence upon a plurality of historical episodes of healthcare interaction of the predefined type (Delaney - [0046]-[0048] discusses how the server 102 develops the models (which make up the data store as discussed above in relation to claim 1) in dependence upon patient encounters across a variety of distributed information sources and [0026] notes that patient health histories are considered), including in dependence upon both clinical features of each of the episodes ([0046] and [0206] note that the models are developed with medical conditions/diagnoses/history (clinical features) and financial claims made with respect to the respective episode (as [0046] discusses that the models are developed based on costs and reimbursement and as financial claims involve costs and reimbursement, then the models (and thus the “data store”) are developed in dependence upon financial claims with respect to the respective episode (segmented by patient encounter type per [0047]).

Regarding claim 9, the Delaney/Chipley combination discloses the method of claim 1, further including wherein the model uses a first function form to predict the effect that the input process variables have on the first model output variable (Equation 2 in [0209]), and uses a second function form different from the first function form to predict the effect that the input process variables have on a second one of the model output variables ([0210] notes that the coefficients (from Equation 2 in [0209] can vary depending on the metric (output variable) being evaluated; in this case, for a second metric, the coefficients are different and thus the equation is different (a “second function form”).

Regarding claim 10, the Delaney/Chipley combination discloses the method of claim 1, further including wherein the model is derived from historical episodes of healthcare interaction attributed to a subject responsible party (Delaney - [0049] and [0206] discuss how the various clinical and financial analyses are conducted for a healthcare organization or facility (“subject responsible party”), 
further comprising causing a physical healthcare process of the subject responsible party to change during an implementation period, in dependence upon the first implementation schedule for the first input process variable (Figure 28 of Delaney includes a care path creation component 1404 that determines specific activities (“physical healthcare processes”) associated with the course of care (e.g., which activities, how/when to perform the activities, etc.) to deliver improved clinical/financial performance to a healthcare organization (see [0119] and [0171]-[0172]); such activities are thus changed/implemented during some “performance period”; furthermore, [0174] notes that the model care path can be tailored to optimize efficiency/cost based on current scheduling constraints with respect to medical/facility/supply availability, all of which are “input process variables”; the various target values in the “first implementation schedule” of the Delaney/Chipley combination are considered scheduling constraints; therefore, the care path component 1404 of Delaney implements the care path to cause physical healthcare process changes during the implementation period in dependence on the implementation schedule for one or more of the input process variables).  

Regarding claim 11, the Delaney/Chipley combination discloses the method of claim 10, further including wherein the subject responsible party is a hospital (Delaney - [0049] and [0206] discuss how the various clinical and financial analyses are conducted for a healthcare organization or facility (“subject responsible party”) and [0025] notes that the healthcare organization can be a hospital).

Regarding claim 12, the Delaney/Chipley combination discloses the method of claim 10, further including determining actual values of the first input process variable during the implementation period (Delaney - [0120]-[0128] discuss how care path evaluation component 1402 determines care path events/activities that were performed including e.g., drugs administered, supplies used, procedures performed, etc., all of which are considered determining actual values of the “first input process variable” during the “implementation period”).

Regarding claim 17, the Delaney/Chipley combination discloses the method of claim 10, further including:
a computer system (Delaney - server 102 and/or another set of computer-readable instructions as discussed at [0255]) updating the model coefficients in the process change exploration data store in dependence upon updated historical data received during the implementation period (Delaney - [0223] discusses how the coefficients can be fine-tuned (updated) based on actual output results (where the actual results become “historical data” over time); and 
a computer system (Delaney - server 102 and/or another set of computer-readable instructions as discussed at [0255]) presenting an updated visual forecast on the graphical user interface of updated forecast values for the subject output variable over time during the implementation period (Delaney discloses visually forecasting performance of the output variable over time in response to the data store as discussed in relation to claim 1, and then Delaney discloses visually forecasting the performance in response to the modified implementation schedule during the performance period as modified by Chipley which presents “an updated visual forecast on the graphical user interface of updated forecast values for the subject output variable over time”; furthermore, the updated visual forecast is during the “implementation period” as it is in conjunction with the changed physical healthcare process” as discussed in relation to claim 10 from which this claim depends; as discussed above, it would have been obvious to modify the method of Delaney in view of the teachings of Chipley to allow users to make better planning decisions regarding company resources and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 18, the Delaney/Chipley combination discloses the method of claim 1, further including wherein visually forecasting performance over time of the subject output variable comprises visually depicting values over time of the subject output variable (Delaney - Figure 31 and [0226] describe/illustrate one visualization that visually depicts values of expected (forecasted) LOS and encounter cost per day (over time)).

Regarding claim 19, the Delaney/Chipley combination discloses the method of claim 1, further including wherein visually forecasting performance over time of the subject output variable comprises visually depicting a measure by which values of the subject output variable improve over time (Delaney - Figure 4 and [0085]-[0086] illustrate/describe an interface component 112 that provides a visual depiction of an improvement of clinical/financial aspects (output variables), where such improvement is “over time” as it is over or in relation to some period of time; furthermore, the interface component 112 is included in Figure 28 which is referenced in relation to claim 1 above).

Regarding claim 20, the Delaney/Chipley combination discloses the method of claim 1, further including wherein the model coefficients in the process change exploration data store are derived from historical episodes of healthcare interaction attributed to a subject responsible party (Delaney - [0210]-[0211] discuss how the coefficients are derived from past patient encounters (historical episodes of healthcare interaction) and [0203] notes that the encounters are in relation to a healthcare organization (which includes a “subject responsible party”), 
further comprising a computer system determining, from historical episodes of healthcare interaction of the predefined type attributed to a plurality of different responsible parties including the subject responsibility party (Delaney - [0210]-[0211] discuss analyzing past patient encounters (historical episodes of healthcare interaction), [0049] discloses conducted analyses for particular types of healthcare interaction episodes as noted above, and [0025] notes that a “healthcare organization” as used in the disclosure can include a group of hospitals; thus, the plurality of different responsible parties is the group of hospitals and the subject responsible party is one of the hospitals; ), statistics specific to each of the responsible parties about historical values for each of a plurality of the predefined input process variables (the extracted past patient information discussed in [0206]-[0207] necessarily amounts to “statistics” and the statistics would be specific to each of the hospitals/responsible parties about historical values for predefined input process variables such as medical conditions, course of care, medications taken, etc.); 
a computer system presenting at least a subset of the statistics on the graphical user interface so that they can be referenced by the user in developing the first implementation schedule (Figures 15-22 and [0134] illustrate/describe presenting past care delivery data/statistics on a user interface, where such presented data/statistics would be a “subset” depending on the particular parameters selected on the user interface; and they could be referenced by the user in developing the first implementation schedule).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0092641 to Delaney et al. (“Delaney”) in view of U.S. Patent App. Pub. No. 2017/0076207 to Chipley et al. (“Chipley”) as applied to claim 10, and further in view of U.S. Patent App. Pub. No. 2014/0315742 to Blakely et al. (“Blakely”):
Regarding claim 13, the Delaney/Chipley combination discloses the method of claim 10, and further discloses (Delaney - [0223]) that the admissions modeling component 2804 can compare predicted outputs (output variables) to actual outputs for use in fine tuning the coefficients of the models.  The Delaney/Chipley combination also discloses using a computer system (server 102 and/or another set of computer-readable instructions as discussed at [0255]) to present various plots on a graphical user interface (Delaney - Figure 32; Chipley - Figures 22A-24B).
However, the Delaney/Chipley combination appears to be silent regarding the plots depicting actual values of the first input process variable during the implementation period, in comparison to targets in the first implementation schedule for the first input process variable.
Nevertheless, Blakely discloses (Figures 18a-b and [0061]) depicting actual values of a process variable in comparison to predicted (target) values for the process variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have depicted actual values of the first process input variable in comparison to target values for the first process input variable in the system of the Delaney/Chipley combination as taught by Blakely to facilitate comparison of actual and target/predicted input process variables for use in implementing improved future process changes in the healthcare organization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the actual values of the first input process variable are during the “implementation period” (in conjunction with the changed “physical healthcare process” as discussed in relation to claim 10) and the target values for the first process input variable are from the “first implementation schedule”  (as discussed in relation to claim 1).

Regarding claim 14, the Delaney/Chipley/Blakely combination discloses the method of claim 10 (the Examiner is assuming claim 13 as discussed previously herein), and further discloses  
a computer system receiving from a user a revised implementation schedule for the first input process variable (Chipley - Figure 18 and [0163] illustrate/describe adjusting an input process variable which would create a “modified implementation schedule”); and 
a computer system visually forecasting on the graphical user interface a revised performance forecast for the subject output variable over time during the performance period, in response to the process change exploration data store and the revised implementation schedule (Delaney discloses visually forecasting performance of the output variable over time in response to the data store as discussed in relation to claim 1, and then Delaney discloses visually forecasting the performance in response to the modified implementation schedule during the performance period as modified by Chipley; as discussed above, it would have been obvious to modify the method of Delaney in view of the teachings of Chipley to allow users to make better planning decisions regarding company resource and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
However, the Delaney/Chipley/Blakely combination, as specifically combined in relation to claim 10, appears to be silent regarding receiving the revised implementation schedule and visually forecasting the revised performance forecast after the presentation by a computer system of plots depicting actual values of the first input process variable during the implementation period.
Nevertheless, Delaney discloses [0027] that the disclosed server and applications provide analytics on, inter alia, specific medications and implant utilization (input process variables) to facilitate informed determinations by management of changes to various clinical processes and prediction of outcomes to the procedural changes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received the revised implementation schedule and visually forecasted revised performance after presentation of the actual/target input process variable plots in the Delaney/Chipley/Blakely combination as doing so would facilitate more informed determinations by management thereby leading to improved clinical/financial outcomes for the healthcare organization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 15, the Delaney/Chipley combination discloses the method of claim 10, and further discloses (Delaney - [0223]) that the admissions modeling component 2804 can compare predicted outputs (output variables) to actual outputs for use in fine tuning the coefficients of the models.  The Delaney/Chipley combination also discloses using a computer system (server 102 and/or another set of computer-readable instructions as discussed at [0255]) to present various plots on a graphical user interface (Delaney - Figure 32; Chipley - Figures 22A-24B).
However, the Delaney/Chipley combination appears to be silent regarding the plots depicting actual performance of the subject output variable during the implementation period, in comparison to the forecast performance of the subject output variables as presented in the step of visually forecasting.
Nevertheless, Blakely discloses (Figures 18a-b and [0061]) depicting actual values of a variable in comparison to predicted (target) values for the variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have depicted actual performance of the subject output variable in comparison to the forecast performance of the subject output variable from the visually forecasting step in the system of the Delaney/Chipley combination as taught by Blakely to facilitate comparison of actual and forecasted/predicted output variables for use in implementing improved future process changes in the healthcare organization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
  Furthermore, the actual values of the subject output variable would necessarily be during the “implementation period” (in conjunction with the changed “physical healthcare process” as discussed in relation to claim 10) and the forecasted performance for the subject output variable is from the visually forecasting step (as discussed in relation to claim 1).

Regarding claim 16, the Delaney/Chipley combination discloses the method of claim 10, further including determining actual values of the first input process variable during the implementation period (Delaney - [0120]-[0128] discuss how care path evaluation component 1402 determines care path events/activities that were performed including e.g., drugs administered, supplies used, procedures performed, etc., all of which are considered determining actual values of the “first input process variable” during the “implementation period”), 
wherein the subject output variable comprises a total cost of episodes of healthcare interaction of the predefined type (Delaney - [0214] and [0222] disclose that the subject output variable is total cost and [0049] discloses that cost of delivery can be measured for particular types of healthcare interaction episodes), 
further comprising, during the implementation period, …in comparison with the performance forecast, an estimated value of the actual total cost of episodes of healthcare interaction of the predefined type (Delaney - [0223] discusses comparing the predicted admissions output result (the “performance forecast”) with the actual total cost; the actual total cost discussed in [0223] is a highly accurate “estimated value” of the actual total cost in that it is the total cost; furthermore, the estimated value of the actual total cost is during the “implementation period” (in conjunction with the changed physical healthcare process” as discussed in relation to claim 10); furthermore, [0049] discloses that cost of delivery can be measured for particular types of healthcare interaction episodes as noted above), calculated in dependence upon the process change exploration data store (the “performance forecast is calculated in dependence on the “data store” as discussed in relation to claim 1) and the actual values of the first output variable during the implementation period (the actual “total cost” noted in [0223] of Delaney would necessarily be calculated in dependence on the actual values of one or more output variables during the implementation period; in other words, “total cost” connotes that a number of smaller costs (actual output variables) are summed to obtain the total cost).
However, the Delaney/Chipley combination appears to be silent regarding a computer presenting on the graphical user interface the comparison between the performance forecast and the “estimated value of the actual total cost”.
Nevertheless, Blakely discloses (Figures 18a-b and [0061]) depicting actual values of a variable in comparison to predicted values (performance forecast) for the variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have presented the comparison between the performance forecast and the “estimated value of the actual total cost” on a graphical user interface in the Delaney/Chipley combination as taught by Blakely to facilitate comparison of actual and forecasted/predicted output variables for use in implementing improved future process changes in the healthcare organization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/            Patent Examiner
Art Unit 3686